Citation Nr: 0028408	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-10 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from March 17, 1997?


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for PTSD 
and assigned a 30 percent evaluation.  The veteran perfected 
a timely appeal of this determination to the Board.

Because the veteran has disagreed with the initial rating 
assigned for his PTSD, the Board has recharacterized the 
issue as styled on the title page.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

On appeal the veteran has raised the issue of entitlement to 
service connection for residuals of a cholecystectomy 
secondary to stress associated with his service connected 
PTSD.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate consideration.  


REMAND

The Board has carefully reviewed the record on appeal and 
finds that this matter must be remanded for additional 
development and adjudication.

As a preliminary matter, the Board observes that, in a June 
1999 letter, the RO notified the veteran that his claims 
folder was being sent to the Board.  Thereafter, the veteran 
submitted a September 1999 report prepared by his current 
employer, which relates to the reported impact of PTSD on his 
industrial adaptability.  The RO forwarded the report to the 
Board, which received it in November 1999.  To date, this 
report has not been considered by the RO and it is clearly 
pertinent to the issue on appeal, i.e., the severity of the 
service-connected psychiatric condition.  The Board concludes 
that because the September 1999 record is relevant to the 
propriety of the evaluation of the veteran's PTSD, the RO 
must consider it, and if the claim remain denied, it should 
thereafter issue a Supplemental Statement of the Case (SSOC) 
explaining its bases for the decision.  See 38 C.F.R. § 19.31 
(1999).

In addition, the Board observes that, in response to his 
claim for service connection for PTSD, in September 1997 the 
veteran was afforded a VA psychiatric examination; a VA 
Social Survey was also conducted later that same month.  
Based on these findings, the RO determined that service 
connection was warranted and that the disability merited a 30 
percent rating.  The veteran contends, however, that the 
disability warrants at least a 50 percent evaluation, and in 
support, cites to the records of his treatment at the VA 
medical facilities in Rochester, Buffalo and in Canandiagua, 
New York, implying that those records would contain clinical 
findings establishing entitlement to a higher evaluation.  
Substantial VA outpatient treatment records, dated from 
February 1997 to January 1999, were subsequently associated 
with the claims folder.  Records from these facilities, 
however, dated subsequent to January 1999, may remain 
outstanding.  Hence, further development is required.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, under 
the circumstances, the Board concludes that, after all 
outstanding VA medical evidence has been associated with the 
claims folder, the veteran should be afforded a 
contemporaneous and thorough VA psychiatric examination, 
which takes into the above clinical findings, to accurately 
assess the current severity of the veteran's PTSD.  See 
Colayong v. West, 12 Vet. App. 524, 532 (1999).

As an additional point, the Board observes that consideration 
of the September 1999 statement, as well as VA outpatient 
treatment records dated subsequent to January 1999, may be 
especially significant in this case in light of the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson.  In that case, the Court held that 
where, as here, the veteran challenges the initial evaluation 
assigned immediately following the grant of service 
connection, VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  Id. at 126.

Therefore, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records relating to the appellant's 
treatment for PTSD.  This specifically 
includes any inpatient or outpatient 
records, dated since January 1999 1997, 
from the VA Medical Centers in Rochester, 
Buffalo and in Canandiagua, New York, as 
well as all other records from any 
facility or source identified by the 
appellant.  The aid of the veteran and 
his representative in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  However, if any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

2.  After associating any records 
received with the claims folder, the RO 
should schedule the veteran to undergo a 
VA psychiatric examination to determine 
the nature and severity of his PTSD.  It 
is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
The examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  If possible, the percentage 
of the GAF score representing impairment 
due to PTSD should specifically be 
indicated.  In addition, in offering this 
assessment, the examiner should comment 
on the entries contained in the pertinent 
VA outpatient treatment records and the 
September 1999 employer's report.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a typewritten report.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
issue noted on the title page in light of 
all pertinent evidence of record, and all 
applicable laws, regulations, and case 
law, including whether a staged rating is 
appropriate in light of Fenderson.  In 
making this determination, the RO must 
provide adequate reasons and bases for 
its conclusions, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

5.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


